ACCEPTED
                                                                                          03-15-00303-CV
                                                                                                  6503815
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     8/14/2015 1:38:39 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                             NO. 03-15-00303-CV

                                                                    FILED IN
                       IN THE COURT OF APPEALS     3rd COURT OF APPEALS
                                                       AUSTIN, TEXAS
                   FOR THE THIRD DISTRICT OF TEXAS 8/14/2015 1:38:39 PM
                               AT AUSTIN             JEFFREY D. KYLE
                                                                     Clerk


                             ROSE ENA CANTU
                                          Appellant,

                                       V.

     SOUTHERN INSURANCE COMPANY AND STEVE DOLLERY
                                 Appellees,



       Appeal from the 21st Judicial District Court, Bastrop County, Texas
                        Trial Court Cause No. 053-21
                       Hon. Carson Campbell, Presiding


       APPELLANT’S UNOPPOSED MOTION TO EXTEND TIME


M. Chad Gerke                               Christopher D. Lewis
Texas Bar No. 24027390                      Texas Bar No. 24032546
Robert L. Collins                           1721 West T.C. Jester Blvd
Texas Bar No. 04618100                      Houston, Texas 77008
Audrey E. Guthrie                           (713) 553-4104
Texas Bar No. 24083116                      (713) 467-8883 Facsimile
P.O. Box 7726
Houston, Texas 77270-7726                   COUNSEL FOR APPELLANT
(713) 467-8884
(713) 467-8883 Facsimile
houstonlaw2@aol.com



                                       1
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Rose Ena Cantu, Appellant herein, and files this Unopposed

Motion to Extend Time.      In support thereof, and pursuant to Texas Rule of

Appellate Procedure 10.5(b), Appellant would show as follows:

      A.     The deadline for filing the item in question:

      The item in question is Appellant’s Brief. The current deadline for filing

Appellant’s Brief is August 14, 2015.

      B.     The length of the extension sought:

      Appellant seeks a one-time extension of thirty (30) days within which to file

Appellant’s Brief.

      C.     The facts relied on to reasonably explain the need for an

extension:

      Counsel for Appellant have been called to trial and will not have adequate

time to review the record and complete the Brief.

      Counsel for Appellee is not opposed to this request.

      D.     The number of previous extensions granted regarding this

extension:

      None, nor have any other extensions been granted (or sought).




                                         2
                                             Respectfully submitted,


                                                                       _________
                                             __________
                                             Robert L. Collins
                                             Texas Bar No. 04618100
                                             Audrey Guthrie
                                             Texas Bar No. 24083116
                                             P. O. Box 7726
                                             Houston, Texas 77270-7726
                                             (713) 467-8884 Telephone
                                             (713) 467-8883 Facsimile
                                             houstonlaw2@aol.com

                                             ATTORNEYS FOR APPELLANT
                                             ROSE ENA CANTU



                     CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that
on August 14, 2015, I conferred with counsel for Appellee in this matter and they
are unopposed to this motion.


                                                                       _________
                                             ________________
                                             Robert L. Collins




                                         3
                         CERTIFICATE OF SERVICE

       As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that I have served this document on all other parties, on this 14th day of
August, 2015:

      Catherine L. Hanna
      Laura D. Tubbs
      Eric Peabody
      Hanna & Plaut, LLP
      211 East Seventh Street, Ste. 600
      Austin, Texas 78701
      ltubbs@hannaplaut.com
      Facsimile (512) 472-0205




                                     Robert L. Collins




                                          4
                              NO. 03-15-00303-CV


                        IN THE COURT OF APPEALS
                    FOR THE THIRD DISTRICT OF TEXAS
                                AT AUSTIN


                              ROSE ENA CANTU
                                           Appellant,

                                        V.

      SOUTHERN INSURANCE COMPANY AND STEVE DOLLERY
                                  Appellees,



       Appeal from the 21st Judicial District Court, Bastrop County, Texas
                        Trial Court Cause No. 053-21
                       Hon. Carson Campbell, Presiding


     ORDER GRANTING APPELLANT’S UNOPPOSED MOTION TO
                      EXTEND TIME


      On this day came to be heard Appellant’s Unopposed Motion to Extend

Time. Having determined that the deadline for Appellant to file Appellant’s Brief

should be extended by thirty (30) days, the Court is of the opinion that the motion

is well taken and should be in all things GRANTED. It is, therefore,




                                        2
      ORDERED, ADJUDGED AND DECREED that Appellant’s Unopposed

Motion to Extend Time is GRANTED in all things. The new deadline by which

Appellant must file Appellant’s Brief is September 14, 2015.

      All relief not expressly granted herein is denied.

      SIGNED THIS _______ day of August, 2015.




                                              HONORABLE JUDGE OF THE
                                              THIRD COURT OF APPEALS




                                          3